Citation Nr: 1735266	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-28 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection for an acquired psychiatric disorder, to include PTSD, is warranted.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969, to include service in Vietnam, which was characterized as honorable.  The Veteran also served on active duty from March 1971 to December 1975, which was characterized as under other than honorable conditions and a bar to VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In January 2017, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript has been associated with the record.  

Additional evidence has been associated with the record that has not been considered by the RO.  However, in his hearing testimony, the Veteran waived RO consideration of this evidence.  As such, the Board may properly consider this evidence.   

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, on the merits is addressed in the REMAND portion of the decision below and us REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO denied service connection for PTSD because new and material evidence had not been submitted, the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The additional evidence received since the April 2008 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2013) [(2016)].

2.  The additional evidence received since the April 2008 rating decision is new and material, and the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

The Veteran is seeking to reopen his claim for service connection for PTSD.  Service connection for this disorder was initially denied in a February 2005 rating decision because there was no diagnosis of PTSD as well as no evidence of combat service and insufficient evidence to corroborate any in-service stressors.  In April 2008, the RO denied the Veteran's claim to reopen as there was still no confirmed diagnosis of PTSD.  The Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the April 2008 decision became final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2013) [(2016)].

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the April 2008 rating decision, additional evidence has been associated with the record, including hearing testimony from the Veteran, an August 2010 statement from the Veteran's sister, additional VA treatment records and a November 2010 VA examination.  Importantly, although the November 2010 VA examination found that the Veteran did not meet the criteria for PTSD, subsequent VA clinical records do show a diagnosis of PTSD as well as combat-related major depressive disorder.  

Further, the Veteran's sister reported that the Veteran had been depressed since he returned from Vietnam.  At the Board hearing, the Veteran reported witnessing enemy fire while in Vietnam and being in combat areas.  The Veteran stated that he had experienced psychiatric symptoms since Vietnam and started drinking in 1971.  

Moreover, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  If a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (3); 75 Fed. Reg. 39,843 (Jul. 13, 2010).  

Therefore, given the Veteran's statements  indicating a fear of hostile military activity, which are presumed credible for the purposes of meeting the criteria for new and material evidence, see Justus, supra, as well as the VA clinical records showing a diagnosis of PTSD, the evidence received since the April 2008 rating decision is new and material as it is not redundant of evidence already of record in April 2008, and relates to the unestablished fact of whether the Veteran's disorder may be related to service.  See 38 C.F.R. § 3.156 (a).  Accordingly, the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened; the appeal is granted to this extent only.


REMAND

In light of reopening the claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board finds that further development is necessary before adjudicating the claim on the merits. 

The Veteran asserts that his psychiatric disorder is due to his experiences while stationed in Vietnam.  Specifically, he has indicated that due to his military occupational specialty, he was located in areas that came under enemy fire.  Moreover, the Veteran has reported experiencing psychiatric symptoms since leaving Vietnam.  The Veteran was afforded a VA examination in November 2010.  The examiner determined that the Veteran did not meet the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV) criteria for PTSD.  However, the examiner diagnosed dysthymic disorder and found that it was less likely than not caused by or a result of the conceded stressor or fear of hostile military or terrorist activity.  The examiner rationalized that the Veteran's polysubstance use and Axis II personality disorder may mimic symptoms of PTSD.  The examiner also indicated that these behaviors were present prior to military.  However, the examiner did not address the Veteran's reported long-standing history of psychiatric symptoms since leaving service as well his assertion that he started drinking because of such symptoms.  Moreover, since the examination, as noted above, VA clinical records show a diagnosis of PTSD.  

Further, the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD under DSM-IV.  Nevertheless, the Board notes that VA updated references in its regulations to the Fifth Edition of the DSM (DSM-V). However, although the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014, the Veteran's claim was certified in May 2015.  See 80 Fed. Reg. 14,308  (March 19, 2015) (Applicability Date).  As such, the amendments are applicable and it must be determined whether the Veteran meets the criteria for PTSD under DSM-V.  

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies described above with respect to the November 2010 VA examination with opinion as well as subsequent evidence, the Board finds that another VA examination should be afforded to the Veteran to determine the nature, extent and etiology of his any diagnosed psychiatric disorders, to include PTSD.  

Moreover, it appears that the Veteran receives continuing treatment for his psychiatric disorders at VA.  However, the most recent records associated with the claims file date from May 2015.  As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from July 2011 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain additional VA treatment records dated from May 2015 to the present.  

2.  After obtaining any outstanding treatment records, the Veteran should be afforded a VA psychiatric examination to address the etiology of his acquired psychiatric disorder.  The electronic record must be made available to the examiner for review.  

The examiner should identify all of the Veteran's acquired psychiatric disorders.
 
The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD under either the DSM V criteria, and if so, the examiner must specifically opine whether the Veteran's symptoms are at least as likely as not (e.g., a 50 percent or greater probability) related to the Veteran's claimed stressor(s), to include a "fear of hostile military or terrorist activity."  

Further, for each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any such disorder is related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, and the Veteran's lay statements of continuing symptoms since service.  The examiner should provide a detailed rationale for every opinion provided.  

3.  Readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


